I think the majority opinion's interpretation of this court's holding in Missouri-Kansas-Texas Ry. Co. v. Cowden,184 Okla. 260, 86 P.2d 776, is incorrect and too restricted, and that its attempt to distinguish the cited case from the case at bar is without force and unconvincing.
It was held, in effect, in the Cowden Case, supra, that where property was annexed to an independent school district after July 1st the situs of such attached property for purposes of taxation was changed forthwith to the independent district.
The correct rate of ad valorem tax levy is determined by dividing the amount of the estimated needs, not otherwise financed, of a municipal or political subdivision by the assessed value of the property, the taxable situs of which is in such subdivision. Under the rule of the Cowden Case the excise board of Tulsa county was required to take into consideration the value of all property in consolidated school district No. 3, when in the instant case it determined the rate of tax levy necessary to finance the needs of that school district for the year in question.
Although I agree with the conclusion of the majority opinion, I must dissent thereto, for I think it is contrary to the Cowden Case, supra, by which I feel bound, although I disagreed with it when it was adopted, and I now think it should be overruled. The adoption of the rule of that case has led to the confusion that is reflected in the record of the case at bar.
In my opinion the incorrect conclusion of the Cowden Case results from the fact that in its consideration of the statute there involved, section 6860, O. S. 1931, the court did not also consider the statutes relating to the listing and valuation of properties for tax purposes by the assessors of the counties and by the State Board of Equalization. 68 O. S. 1941 §§ 15.6 to 15.54. Therein are found comprehensive provisions for the listing, valuation, and assessment of properties. And it is apparent these statutes contemplate that on or before the third Monday of June of each year the State Board of Equalization shall certify to the county assessors the values of such railroads and public service corporations as may be located in their respective counties, and that within ten days thereafter each county assessor must file with the excise board of his county "an abstract of the assessed valuations of the county and each municipal subdivision thereof; and said abstract shall show separately the valuations of all personal property, real property and public servive corporation property, in each municipality, and shall be properly totaled and balanced." It is obvious that it is contemplated the abstracts will be furnished to the county excise board on or before July 1st, the beginning of the tax year.
There is no statutory authority for changing these abstracts after they have *Page 593 
been delivered to the county excise board, as to either the situs or the value of any property therein contained.
In Prairie Oil  Gas Co. v. Cruce, Governor, 45 Okla. 774,147 P. 152, this court, in considering the power of the State Board of Equalization to change its assessments after they had been completed and certified to the county clerks, said:
"The board, having completed its assessment and valuation of the property, and certified the same to the county clerks . . . could not during that year make an additional assessment and certify the additional amount to the county clerks . . . These various provisions of the law, in our opinion, contemplate some finality of action by the board at some time during the year, so that the result of their labors may be certified to the various county clerks, and so that the various municipal subdivisions of the state, through their proper officers, may make suitable provisions for revenue to meet their current expenses and obligations. If this were not so, the board at any time might reconvene and reconsider their action, and thereby disarrange the entire fiscal system of the state and all of its subdivisions. . . . The powers of the board with reference to assessing property, and its other duties in relation to the revenues of the state, are statutory, and no authority exists for any action to be taken by the board unless the same is expressly conferred or included by clear implication; and in case of doubt the rule of construction is that the doubt must be resolved against the existence of the power. McGannon v. State ex rel. Trapp et al., 33 Okla. 145, 124 P. 1063; Ann. Cas. 1914B, 620."
The rule is equally applicable to the county assessor and the abstract furnished by him to the county excise board.
Mid-Continent Pipe Line Co. et al. v. Okmulgee County Excise Board, 191 Okla. 572, 131 P.2d 753, is a companion case to instant case. Therein the county attorney of Okmulgee county has attacked the constitutionality of Senate Bill No. 81 of the Eighteenth Legislature. The Okmulgee county territory was attached to the Tulsa county consolidated school district No. 3 pursuant to the provisions of that statute. The majority opinion does not consider the constitutional question. I think it should do so.